Citation Nr: 0116797	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  99-11 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


REMAND

The veteran had active service from June 1970 to January 
1972, and from October 1972 to November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
post-traumatic stress disorder (PTSD) and assigned a 50 
percent evaluation from May 1997, the date of the original 
claim.  The veteran disagreed with the rating assigned.  In 
June 2000, the evaluation was increased to 70 percent, also 
effective from May 1997.

The veteran served with the US Army in Vietnam from January 
1971 to January 1972, and was awarded the Combat Infantryman 
Badge as well as several other decorations.  After filing his 
claim for service connection for PTSD in May 1997, he was 
provided a VA compensation and pension examination in July 
1997.  The examiner noted that the veteran appeared to meet 
the criteria for a diagnosis of PTSD, and that he was exposed 
to traumatic events in Vietnam.  He was granted service 
connection for PTSD in a May 1998 rating decision.  

In a September 1998 statement from the veteran, which was 
accepted by the RO as a notice of disagreement, the veteran 
indicated that he was currently under treatment for his PTSD 
at the VA hospital in Portland, Oregon.  Outpatient treatment 
records were obtained from the VA Medical Center (VAMC) in 
Portland showing treatment from July 1997 to September 1998.

In the veteran's December 1998 substantive appeal, he 
indicated that he had recently applied for a job with the 
United States Postal Service (USPS).  In January 1999, the RO 
received a request from the USPS for copies of all VA medical 
records, for the stated purpose of determining suitability 
for postal employment.  

In January 1999, the veteran was provided another VA PTSD 
examination.  He indicated that he had recently begun 
treatment for PTSD at the VAMC in Portland at his wife's 
insistence.  He indicated no other treatment, VA or private.


In August 1999, the veteran forwarded to the RO a letter 
dated in July 1999 from the USPS stating that he had been 
found medically unable to perform the position of custodian, 
based on a review of his medical records.  He was further 
informed that because he was a veteran with greater than 30 
percent disability, his case would be automatically reviewed 
from the Office of Personnel Management (OPM).  
In September 1999, the RO wrote to the USPS in Portland, 
Oregon, asking for copies of the medical records on which the 
decision not to hire was based, together with any formal 
analysis or decision leading to the letter of July 1999.

The USPS replied to the RO in September 1999, noting that the 
veteran had undergone a pre-hire medical examination and that 
the the veteran was assessed as medically unsuitable.  The RO 
was advised that the results from the medical examination 
were subsequently forwarded to the Office of Personnel 
Management (OPM) for final determination regarding employment 
consideration.  The letter directed any further concerns 
regarding the veteran's medical information to Matthew 
MacTyre, Occupational Health Nurse Administrator, 123 NE 3rd 
Ave., Suite 240, Portland, OR   67232-2969.  

Included with the above letter was a copy of a document 
entitled "Medical Assessment Determination," dated June 23, 
1999.  The document, essentially a hiring form, identifies 
the veteran as a "High Risk" and cites significant findings 
by a "Dr. Turco."  However, the complete report of any 
examination by Dr. Turco is not of record. 

In an October 1999 letter, the RO wrote to the OPM at the 
Staffing and Reinvention Office, incorrectly stating that the 
veteran had been terminated from employment with the USPS and 
asking for copies of medical records upon which the 
termination was based.  OPM did not reply.  However, it 
appears that the RO never wrote to the Occupational Nurse 
Administrator for medical information as advised by the USPS.  

In a June 2000 report of telephone conversation with the 
veteran, a decision review officer (DRO) noted that to date 
there had been no response regarding the veteran's employment 
physical/mental examination.  The veteran indicated that he 
had been rejected for employment by reason of the mental 
examination.  The DRO noted that enough time had passed to 
warrant another VA examination.

In June 2000, all outpatient treatment records from the 
Portland VAMC dated subsequent to the records previously 
received were obtained and associated with the claims file.  
In July 2000, the veteran was provided his most recent VA 
PTSD compensation and pension examination.  

In July 2000, the RO increased the evaluation for the 
veteran's service-connected PTSD to 70, effective the date of 
his original claim for service connection.  The rating 
decision relied in part on the abstracted portions of the 
medical assessment given the veteran as part of his 
application for employment with the USPS, noting that 
attempts to obtain the full records were unsuccessful.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In part, 
this law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Specifically, with regard to the 
records of the veteran's medical examination provided by USPS 
as part of his pre-hiring evaluation, the Board finds that 
the RO may not have complied with the enhanced duty to assist 
requirements under the VCAA.  Under new Section 5103A(a), VA 
is required to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits.  Under new Section 5103A(b)(3), higher standards 
apply where the missing records are from a Federal department 
or Agency.  Efforts to obtain such records must continue 
until (1) the records are obtained, or (2) it becomes 
"reasonably certain" that such records do not exist, or (3) 
it becomes "reasonably certain" that such efforts to obtain 
records would be "futile".  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §3(a),  114 Stat. 2096, 2067-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  As 
such, it appears that at a minimum the RO should contact both 
the USPS and the OPM in another attempt to obtain a copy of 
the report of the pre-employment medical evaluation by Dr. R. 
Turco.  

Further, although it appears that the veteran has resided in 
Washington state since initiating his claim for benefits with 
the RO in Seattle, in 1997 he designated the Oregon 
Department of Veterans' Affairs as his representative.  That 
department has been provided a copy of all correspondence to 
the veteran and submitted a VA Form 646 on the veteran's 
behalf.  However, a red line has been drawn across the VA 
Form 21-22, Appointment of Veterans Service Organization as 
Claimant's Representative, in the claims file with the 
notation "no longer domiciled."  It isn't clear from the 
record that the veteran was ever domiciled in Oregon, and if 
the Oregon Department of Veterans' Affairs only represents 
domiciliaries of that state, the veteran should be notified 
so he can designate a different representative if he wishes.  

Accordingly, this case is remanded for the following:

1.  The RO should clarify whether the 
veteran is or is not represented by the 
Oregon Department of Veterans' Affairs.  
If he is not, he should be so advised and 
afforded the opportunity to appoint 
another representative.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  After obtaining any necessary release 
from the veteran, the RO should submit a 
request to the Office of Personnel 
Management, Staffing and Reinvention 
Office, Attn: J.C. Phillip Spottswood, 
1900 E. Street, NW, Washington, DC  
20415-0001 for a copy of any medical 
records pertaining to the veteran's 
rejection for (not termination of) 
employment with the USPS and a copy of 
any OPM decision reached in the veteran's 
case.  The RO also should request from 
the Occupational Health Nurse 
Administrator, 123 NE 3rd Avenue, Suite 
240, Portland Oregon, 97232-2969, any 
non-VA medical records pertaining to the 
veteran's application for employment with 
the USPS, specifically to include the 
complete report of the pre-hire 
examination by Ronald N. Turco, M.D.  

4.  The veteran should be asked  (1) 
whether he is currently receiving 
unemployment compensation and, if so, 
when it began; (2) whether he has been 
employed at all since September 2000 and, 
if so, the details of such employment; 
(3) to identify any disability benefits 
for which he has applied or is receiving 
in addition to his VA compensation; and 
(4) to identify any VA or private mental 
health treatment he has received since 
mid-2000.  With his consent where needed, 
the RO should request copies of the 
veteran's records, and information from 
any recent employers as to the duration 
of employment, hours worked per week, 
salary, and the reasons for termination 
of employment.  The RO should notify the 
veteran of any records sought that can 
not be obtained.   

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and ensure that any additionally 
indicated development is accomplished.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs a matter of law when 
it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).  After 
any indicated corrective action has been 
completed, the RO should again review the 
record and readjudicate the veteran's 
claim of entitlement to a rating in 
excess of 70 percent for post-traumatic 
stress disorder.  The RO should also 
consider the decision of the United 
States Court of Appeals for Veterans 
Claims (Court) concerning staged ratings 
in Fenderson v. West 12 Vet. App.  119 
(1999).  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


